Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-26-22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Krishnan (US 20150248224 A1) which teaches a user can hand draw a security area.
Claim Rejections - 35 USC § 112
Examiner notes claim(s) 9 as amended, overcomes the 112 rejection. Therefore the rejection is accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) in view of Krishnan (US 20150248224 A1).
Regarding claim 1, Mullins teaches an augmented reality (AR) remote communication method of providing, by a computing device, communication within an AR environment based on an image of a three-dimensional (3D) space whose give area is secured, the method comprising: obtaining a physical space image of a physical space around a user (e.g. A user 102 may utilize the viewing device 101 to capture a view of a scene having several physical objects (e.g., object A 116, object B 118, object C 120, and object D 122) in a real world physical environment 114 viewed by the user 102- para. 33-34); setting a 3D security area based on the obtained physical space image (e.g. determining locations that are safe or dangerous based on the physical characteristics of a first object and a second object- para. 53 and 74); performing security processing for converting the physical space image based on the set 3D security area and providing a security image generated by performing the security processing (e.g. the server 110 may generate an augmented visualization in the image by coloring safe areas in green and dangerous areas in red in the scene viewed by the user 102 through the viewing device 101- para. 41);
wherein setting the 3D security area based on the obtained physical space image comprises providing a 3D security area designation interface in which the 3D security area is set in the physical space image (para. 33, 41, 53 and 74. The system designates colored areas as safe areas which reads on “designation interface”, being as Mullins defines a “user” as machine or human), 
wherein the 3D security area designation interface comprises at least one interface of an interface in which a real object is designated in the physical space image and an interface in which 3D model information corresponding to the real object is set and 3D space information on the real object is obtained (para. 33, 41, 53 and 74).
As seen above, Mullins teaches whose 3D security area will be set (para. 53 and 74) but fails to teach wherein the 3D model information includes an appearance information of the real object and information on a virtual object generated in a shape matched with the 3D space information of the real object.
In the same filed of 3D imaging, Munshi teaches wherein the 3D model information includes an appearance information of the real object and information on a virtual object generated in a shape matched with the 3D space information of the real object (e.g. Modeling refers to the creation of the virtual characters, objects, and environments that will be used in the movie or feature being produced. Computer modeling can occur using a wide range of computer based three-dimensional techniques, ranging from virtual modeling techniques for the direct creation of virtual objects, to the use of three-dimensional digitizers to capture the shape of real-world objects and form virtual objects therefrom. For each object, the modeling process yields a body of numerical and symbolic information (hereinafter "model") that describes its geometry and other characteristics, usually in isolation from other objects- col. 1, ll. 37-47). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process 3D data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins with the features of real object attributes as taught by Munshi. The motivation would have been Selection of these rendering parameters will have a great impact on the quality, refinement, and energy of the rendered frames produced by the rendering engine (col. 3, ll. 60-65).
Mullins as modified by Munshi fails to teach wherein the computing device includes an on-site user computing device generating the security image, an internal manager computing device changing the security image and a remote user computing device receiving the security image changed by the internal manager computing device,
wherein providing a security image generated by performing the security processing comprises, transmitting the security image generated by the on-site user computing device to the internal manager computing device, additionally changing the 3D security area of the security image based on a user's input in the internal manager computing device, and transmitting the changed security image to the remote user computing device, wherein the user's input is a drawing input performed by the user along the outskirts of a real object.
In the same field of security, Krishna teaches wherein the computing device includes an on-site user computing device generating the security image, an internal manager computing device changing the security image and a remote user computing device receiving the security image changed by the internal manager computing device (e.g. Included within the secured area, or located remotely, may be a control panel 18. In this case, the control panel may monitor a state of each of the sensors. Upon detecting activation of any of the sensors, the control panel may send an alarm message to a central monitoring station 20- para. 24-31 and fig. 1-2); wherein providing a security image generated by performing the security processing comprises, transmitting the security image generated by the on-site user computing device to the internal manager computing device, additionally changing the 3D security area of the security image based on a user's input in the internal manager computing device, and transmitting the changed security image to the remote user computing device, wherein the user's input is a drawing input performed by the user along the outskirts of a real object (e.g. the system includes a security system having a control panel and a plurality of sensors and actuators within a secured area and a respective control feature embodied as a programmed processor and associated with operation of the security system the control panel and at least some of its sensors and actuators, a user display of a portable wireless device that depicts a portion of the secured area using a building information model (BIM) where the BIM includes a geographic location of each of the control panel, the sensors and actuators, an user interface of the wireless device that receives a symbol drawn by a human user over part of the depicted portion of the secured area, a processor that correlates the symbol with at least one control feature within the secured area of the security system based upon proximity of the symbol on the display with a location of one or more of a corresponding control panel, sensor or actuator of the at least one control feature within the BIM model of the secured area and a processor that displays a check box for each correlated control feature adjacent the symbol and each corresponding control panel, sensor or actuator and through which the user selects desired control features- para. 51 and figs. 2-4). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use security systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi with the features of user defined security areas as taught by Krishna. The motivation would have been to give the user a higher level of control of defined security areas and measures.
Regarding claim 8, see the rejection of claim 1 above. Mullins as modified by Munshi and Krishna further teach(es) wherein the 3D model information is displayed on the physical space image and overlapped on the physical space image (e.g. Augmented reality applications allow a user to experience information, such as in the form of a virtual object such as a three-dimensional virtual object overlaid on an image of a physical object captured with a camera of a viewing device- Mullins: para. 20).
Regarding claim 9, see the rejection of claim 8 above. Mullins as modified by Munshi and Krishna further teach(es) wherein setting the 3D security area based on the obtained physical space image further comprises providing a 3D model information setting interface, and wherein the 3D model information setting interface provides a detailed shape setting so that the displayed 3D model information is implemented in a shape matched with the real object whose 3D security area (Munshi: .g. col. 1, ll. 37-47) will be set as much as possible (for this phrase see 112 rejection above). Any value for a size or number of times the area is set would be obvious to one skilled since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) in view of Krishnan (US 20150248224 A1) as applied to claim 1 above, in view of Ji (US 20200036957 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Mullins as modified by Munshi and Krishna teach/es wherein setting the 3D security area based on the obtained physical space image comprises: setting, as the 3D security area, a given area matched with the 3D space information or remaining areas other than the give area (Mullins: para. 33, 41, 53 and 74) but fails to teach displaying a blurred 3D security image of the 3D security area.
In the same field of AR object imaging, Ji teaches and displaying a blurred 3D security image of the 3D security area (e.g. in order to highlight or emphasize the target object image (other parts in the depth image may be blurred or neglected at the same time), the server 11 may obtain a corresponding image region in the depth image according to the photographing direction of the depth image and extract the target object image from the image region- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi and Krishna with the features of blurring as taught by Ji. The motivation would have been to attract a user’s attention to important areas/features of an object (para. 46).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) in view of Krishnan (US 20150248224 A1) in view of Ji (US 20200036957 A1) as applied to claim 6 above, in view of Marston (US 20200351447 A1).
Regarding claim 7, see the rejection of claim 6 above. As can be seen above, Mullins as modified by Munshi, Krishna and Ji  teach/es all the limitations of claim 7 except transmitting the 3D security image to a remote user computing device, receiving virtual content of the 3D security image from the remote user computing device, and displaying an AR image obtained by overlaying the received virtual content on the 3D security image.
In the same field of AR/VR objects, Marston teaches transmitting the 3D security image to a remote user computing device, receiving virtual content of the 3D security image from the remote user computing device, and displaying an AR image obtained by overlaying the received virtual content on the 3D security image (e.g. additionally the wearable camera system to incorporate a means of digitally recording and/or transmitting line of sight video linked to a wireless communication transmitter thus enabling the user to view the images captured by the camera sensor on a suitable external wireless communication enabled remote electronic device, for example a handheld computing device (e.g., a smart phone) or a wearable electronic device (e.g., a smart watch) by means of a software interface or application; said software interface having the capability of object detection and tracking using color, feature, temperature variation, and/or motion to detect one or more specified heat signatures, colors or shapes and to track the movement of an object or target and said software interface also having the capability to provide Augmented reality ( AR) to enrich a user's real environment by adding spatially aligned virtual objects (3D models, 2D textures, textual annotations, etc.) superimposed over the top of real world video images captured by the camera for the purpose of enhancing the users line of sight analysis either via wireless transmission to one or more users, or during replay in real time or altered speed- para. 9). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process AR/VR objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi, Krishna and Ji  with the features of transmitting images as taught by Marston. The motivation would have been enhancing the users line of sight analysis (para. 9).

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 20160049005 A1) in view of Munshi (US 7266616 B1) in view of Krishnan (US 20150248224 A1) as applied to claim 1 above, in view of Hedley (EP 0221704 A2).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Mullins as modified by Munshi and Krishna teach/es all the limitations of claim 10 except wherein the 3D model information is determined as a hexahedron if the real object is a rectangular box shape or the 3D model information is determined as a cylinder if the real object is a cylindrical shape.
In the same field of modeling, Hedley teaches wherein the 3D model information is determined as a hexahedron if the real object is a rectangular box shape or the 3D model information is determined as a cylinder if the real object is a cylindrical shape (e.g. The address data, defining the shape, can be derived by mathematical calculation, using a computer if necessary, for relatively simple shapes such as cubes or spheres, and by detailed computer analysis or with a model or real object and a digitizer in the case of relatively complex shapes such as aircraft, spacecraft or motor cars. The video data, defining the surface detail, does so in terms of hue, luminance and saturation- page 3, ll. 35-41). Hedley shows defining shapes such as cubes and spheres with mathematical calculations. It is an obvious variation to use the same method with a cylinder. The claim language basically states if the real object is a cube/box, we will call in a hexahedron (same as a cube), or if the real object is a cylindrical shape we will call it a cylinder. This is an obvious feature of Munshi’s virtual object creation based on the shape of the real world object. Cubes, cylinders and hexahedrons are all known simple geometric shapes and would be obvious to one skilled to call them or label them as such in a computer program. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use 3D modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Mullins as modified by Munshi and Krishna with the features of geometric shapes as taught by Hedley. The motivation would have been geometric shapes and identifiers are known and would be obvious to the designer of the system to properly label such items.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613